Title: To Thomas Jefferson from Robert Smith, 2 March 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir!
            Nav Dep2nd March 1803
          
          I enclose Warrants for 
          Laurence Keene
          Francis Hall
          Lewis Hunt
          Walter G Anderson
          Francis Mitchell
          Wm. Ballard &
          Wm. R Nicholson.
          to be Midshipmen in the Navy. These young gentleman have all been well recommended—and should you approve their appointment, the enclosed Warrants will require your Signature. 
          I have the honor to be with the greatest respect Sir yr ob st
          
            Rt Smith
          
        